DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253) in view of Plante (US 2005/0166853).
Regarding claim 1 Dong teaches, a liquid dispenser, comprising a container configured to store liquid (water tank 2 containing water; see embodiment A, line 19-20) and having an upper end defining an upper opening (after installing the water tank 2 opening along the higher end of shell overflow into the shell edge; see embodiment A, line 4-5); a base (element 12, see annotated Dong fig.1 in 2/1/22 Non-Final Rejection) to support the container; a pump (a circulating pump; see invention content, line 9) having an inlet to suction liquid stored in the container (the water inlet of the circulating water pump is provided with a filter layer; see invention content, line 29) and an outlet to discharge the liquid (circulating water system further comprises the extending pipe 34, cover 36, cover 36 is round or ellipse-like cover, cover 36 is set in the center of water outlet 37; see embodiment A, line 83); and a lid configured to cover the upper opening (a circulating water system further comprises a filter layer 35, a filter layer 35 arranged below the water storage tray 33; see embodiment A line 43-44 and fig.1 and 2) and having a hole through which liquid discharged from the pump flows (circulating water system further comprises the extending pipe 34, cover 36, cover 36 is round or ellipse-like cover, cover 36 is set in the center of water outlet 37; see embodiment A, line 83-84), wherein the container further includes an outer wall (a shell of this embodiment comprises an upper shell 11; see embodiment A, line 60) and an inner wall (water storage tray 2; see embodiment A, line 59), the inner wall extends upward at a first angle (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection), the outer wall extends upward at a second angle different from the first angle (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection) such that the outer and inner walls intersect at the upper end of the container (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection) and a space is formed between the inner and outer walls (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection).
Dong does not explicitly teach the lid includes an inclined wall that protrudes outward such that a lower end of the inclined wall has a smaller diameter than the upper end of the container, and an upper end of the inclined wall has a larger diameter than the upper end of the container.
Plante teaches a liquid dispenser wherein the lid 110 includes an inclined wall  that protrudes outward such that a lower end of the inclined wall has a smaller diameter than the upper end of the container 80,80a (Figs. 4 and 9 show ref. 110 having a sloped wall, thus being inclined, protruding outward from an opening 86 in the upper end of the container 80,80a and the lower end having a smaller diameter than the upper end of the container 80,80a), and an upper end of the inclined wall has a larger diameter than the upper end of the container (Figs. 4 and 9 show an upper end of ref. 110 having a larger diameter than the upper end of the container 80,80a defined by the opening 86) in order to provide a convenient handle for lifting and carrying the container to a source of water so that it may be easily refilled (paras 0009 and 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Dong to include an inclined wall that protrudes outward such that a lower end of the inclined wall has a smaller diameter than the upper end of the container, and an upper end of the inclined wall has a larger diameter than the upper end of the container as taught by Plante in order to provide a convenient handle for lifting and carrying the container to a source of water so that it may be easily refilled.
Regarding claim 2 Dong as modified by Plante teaches (references to Dong), wherein the container further includes a bottom extending inward from the inner wall (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection), the bottom is seated on the base (element 12, see annotated Dong fig.1 in 2/1/22 Non-Final Rejection), and a lower end of the outer wall is coupled to an edge of the base (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection).
Regarding claim 4 Dong as modified by Plante teaches (references to Dong), wherein an upper surface of the base has an inner opening and an outer surface surrounding the inner opening, and a bottom of the container has a circular recess that fits inside the inner opening (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection).
Regarding claim 5 Dong as modified by Plante teaches (references to Dong), further including a first plate exposed through the inner opening of the base and provided below the circular recess included in the bottom of the container, and at least one second plate provided below the outer surface of the base, wherein the second plate is positioned to be higher than the first plate (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection).
Regarding claim 8 Dong as modified by Plante teaches (references to Dong), wherein the outer wall is inclined inward from the base to the upper end of the container (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection).
Regarding claim 9 Dong as modified by Plante teaches (references to Dong), wherein the inner wall is cylindrical (the water tank 2 is opening at one end of the cylindrical structure; see embodiment A, line 3-4 and fig.2).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253) in view of Plante (US 2005/0166853), as applied to claim 1 above, and further in view of Graves (US 8387566).
Regarding claim 3 Dong as modified by Plante is silent about, wherein an upper surface of the base includes a guide rib and a guide groove, and the outer wall includes a protrusion formed at a bottom end, the guide rib maintaining a position of the inner wall on the base, and the protrusion being inserted into the guide groove.
Graves teaches, wherein an upper surface of the base (22) includes a guide rib (see rib forming threaded portions within ref. 18 in Fig. 2; col 6, In 56-61; Fig. 6 shows ref. 18 on the base 22) and a guide groove (48), and the outer wall includes a protrusion (44) formed at a bottom end, the guide rib maintaining a position of the inner wall on the base (see annotated Fig. 6 of Graves in 2/1/22 Non-Final Rejection showing ref. 18 and its threaded portions maintaining the inner wall on the base 22), and the protrusion being inserted into the guide groove (see Fig. 5 showing a corresponding groove ref. 48 adapted to receive each respective engagement shoulder ref. 44 in Fig. 4; col 5, In 1-3). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dong as modified by Plante to combine the teaching of Graves to include, wherein an upper surface of the base includes a guide rib and a guide groove, and the outer wall includes a protrusion formed at a bottom end, the guide rib maintaining a position of the inner wall on the base, and the protrusion being inserted into the guide in order to mechanically engage each engagement shoulder 44 to be aligned with its corresponding groove 48 (see col.5 line 4-7 as taught by Graves), and so that the reservoir cap 18 can be secured to the reservoir 14 (see col.3 line 53-54 as taught by Graves).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253) in view of Plante (US 2005/0166853), as applied to claim 1 above, and further in view of Borey (US 2007/0227456).
Regarding claim 6 Dong as modified by Plante is silent about, wherein a Peltier device is installed in the base, a heat sink is provided below the Peltier device in the base, and a metal is provided on top of the Peltier device and exposed through an opening provided in a bottom of the container.
Borey teaches, wherein a Peltier device (7) is installed in the base (2), a heat sink (8) is provided below the Peltier device in the base, and a metal (4) is provided on top of the Peltier device and exposed through an opening (5) provided in a bottom of the container (see para. 0008, line 6-13 and fig. 2 and 3). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dong as modified by Plante to combine the teaching of Borey to include, wherein a Peltier device is installed in the base, a heat sink is provided below the Peltier device in the base, and a metal is provided on top of the Peltier device and exposed through an opening provided in a bottom of the container in order to contain food, water or both that is continuously cooled by a thermoelectric Peltier-effect (see abstract as taught by Borey).
Regarding claim 7 Dong as modified by Plante and Borey teaches (references to Borey) wherein a gasket 6 is provided around the opening of the bottom of the container to seal the metal inside of the container (Fig. 2; para 0008).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253) in view of Plante (US 2005/0166853), as applied to claim 1 above, and further in view of Veness (US 2012/0017839).
Regarding claim 10 Dong as modified by Plante is silent about, wherein the container is made of plastic.
Veness teaches, wherein the container is made of plastic (see para. 0067 Veness US 20120017839 A1 published on January 26, 2012). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dong as modified by Plante to combine the teaching of Veness to include, wherein the container is made of plastic in order to use a lightweight water resistant material. Making a container out of plastic is a well-known in the art and within the range of one of skilled in the art.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253) in view of Plante (US 2005/0166853), as applied to claim 1 above, and further in view of Ellis (US 7600486).
Regarding claim 11 Dong as modified by Plante is silent about, wherein an outer surface of the outer wall has a recess in an upper portion of the container, an upper rim is provided in the recess, and an upper end of the upper rim is bent so as to hook onto the upper end of the container.
Ellis teaches, wherein an outer surface of the outer wall (A peripheral skirt wall 16; see col.3, line 50-51) has a recess (peripheral groove 17; see col.3, line 57) in an upper portion of the container, an upper rim (rim portion 12; see col.3, line 43) is provided in the recess, and an upper end of the upper rim is bent (circumferential rib 27; see col.4, line 6-7) so as to hook onto the upper end of the container (see fig.3). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dong as modified by Plante to combine the teaching of Ellis to include, wherein an outer surface of the outer wall has a recess in an upper portion of the container, an upper rim is provided in the recess, and an upper end of the upper rim is bent so as to hook onto the upper end of the container in order to greatly reduce the likelihood of spillage (see para.0009, line 4-5 as taught by Ellis).
	Regarding claim 12 Dong as modified by Plante and Ellis teaches (references to Ellis), wherein an inner surface of the inner wall (inner surface of the side wall 14; see col.4, line 18) has a recess (A locating wall 29 is formed within the rim portion to fit closely against the inner surface of the side wall 14 of the base section; see col.4, line 17-18), and a bent portion of the upper rim (rim portion 12; see col.3, line 43) is provided in the recess of the inner surface of the inner wall (see fig.3).
Claim(s) 13-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253) in view of Oates et al. (US 2017/0245465, cited on 10/24/19 IDS).
Regarding claim 13 Dong teaches, comprising: an outer wall inclined inward from a bottom end toward an upper end (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection); an inner wall having a cylindrical shell shape defining a storage space (the water tank 2 is opening at one end of the cylindrical structure; see embodiment A, line 3-4 and fig.2) and an upper end joined to an upper end of the outer wall (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection); a pump (a circulating pump 31; see invention content, line 9) having an inlet to suction liquid stored in the storage space (the water inlet of the circulating water pump is provided with a filter layer; see invention content, line 29) and an outlet to discharge the liquid (circulating water system further comprises the extending pipe 34, cover 36, cover 36 is round or ellipse-like cover, cover 36 is set in the center of water outlet 37; see embodiment A, line 83-84); a bottom coupled to a lower end of the inner wall (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection); and a base (element 12, see annotated Dong fig.1 in 2/1/22 Non-Final Rejection) provided below the bottom.
Dong does not expressly teach wherein the bottom end of the outer wall extends below the bottom to be coupled to the base.
Oates et al. teach a liquid dispenser wherein the bottom end of the outer wall 37 extends below the bottom (Fig. 3 shows bottom end of ref. 37 extending below the bottom of ref. 38) to be coupled to the base 21 (para 0017; Fig. 1) in order to secure the outer and inner walls to the base (para 0017). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid dispenser of Dong such that the bottom end of the outer wall extends below the bottom to be coupled to the base as taught by Oates et al. in order to secure the outer and inner walls to the base.
Regarding claim 14 Dong as modified by Oates et al. teaches (references to Dong), wherein the base (element 12, see annotated Dong fig.1 in 2/1/22 Non-Final Rejection) is configured to support the bottom and outer and inner walls (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection), and the base has an opening (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection), and wherein a circular recess provided in the bottom is inserted into the opening (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection) such that a bottom surface of the circular recess is provided lower than bottom ends of the inner and outer walls.
Regarding claim 16 Dong as modified by Oates et al. teaches (references to Dong), further including at least one opening provided in the bottom through which at least one of a metal plate or a temperature device is exposed (the heating system comprises a heater 41, a heater protection cover 42, a heater 41 disposed on the inner bottom of the water tank 2, the embodiment of heater 41 is an electric heater 41; see embodiment A, line 23-24 and fig. 1, 2 and 3).
Regarding claim 17 Dong as modified by Oates et al. teaches (references to Dong), further including a housing comprised of vertical walls extending from the bottom (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection), wherein the pump (a circulating pump 31; see invention content, line 9) is provided in the housing.
Regarding claim 18 Dong as modified by Oates et al. teaches (references to Dong), wherein a lid (element 35) is provided to close an upper opening defined by the upper ends of the inner and outer walls, the lid including a filter and a plate (element 33) above the filter (a circulating water system further comprises a filter layer 35, a filter layer 35 arranged below the water storage tray 33; see embodiment A line 43-44 and fig.1 and 2), and wherein the pump pumps liquid to a hole in the plate (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection).
Regarding claim 19 Dong teaches, a liquid dispenser, including: a container having an inner wall (water storage tray 2; see embodiment A, line 59), an outer wall (a shell of this embodiment comprises an upper shell 11; see embodiment A, line 60), and a bottom extending from the inner wall (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection), the inner and outer walls creating a space therebetween (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection), and the inner wall and the bottom being configured to store liquid (the water tank 2 is opening at one end of the cylindrical structure; see embodiment A, line 3-4 and fig.2); a base (element 12, see annotated Dong fig.1 in 2/1/22 Non-Final Rejection) to support the container and including at least one thermoelectric device (further comprising a heating system; see invention content line 16) to change a temperature of liquid in the container, the thermoelectric device having a heat transfer plate (the heating system comprises a heater) exposed through an opening of the bottom of the container (a heater protecting cover, the heater is set in the water tank on the bottom; see invention content line 16-17 and fig.3); and a lid (element 35) to close an upper opening of the container, the lid having a filter and an upper plate (element 33) provided over the filter (a circulating water system further comprises a filter layer 35, a filter layer 35 arranged below the water storage tray 33; see embodiment A line 43-44 and fig.1 and 2) wherein a pump {a circulating pump; see invention content, line 9) provided in the container pumps liquid to the upper plate.
Dong does not expressly teach wherein the bottom end of the outer wall extends below the bottom to be coupled to the base.
Oates et al. teach a liquid dispenser wherein the bottom end of the outer wall 37 extends below the bottom (Fig. 3 shows bottom end of ref. 37 extending below the bottom of ref. 38) to be coupled to the base 21 (para 0017; Fig. 1) in order to secure the outer and inner walls to the base (para 0017). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid dispenser of Dong such that the bottom end of the outer wall extends below the bottom to be coupled to the base as taught by Oates et al. in order to secure the outer and inner walls to the base.
Regarding claim 20 Dong as modified by Oates et al. teaches (references to Dong), wherein the outer wall has a truncated cone shape, the inner wall extends vertically downward from an upper end of the outer wall (see annotated Dong fig.1 in 2/1/22 Non-Final Rejection), the bottom of the container includes a recess, and the opening for the heat transfer plate is provided in the recess (see fig. 1, 2, and 3 and annotated Dong fig.1 in 2/1/22 Non-Final Rejection).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 108464253) in view of Oates et al. (US 2017/0245465, cited on 10/24/19 IDS).
Regarding claim 15 Dong as modified by Oates et al. teaches (references to Dong), wherein the base (element 12, see annotated Dong fig.1 in 2/1/22 Non-Final Rejection) is configured to support the bottom and outer and inner walls.
Dong as modified by Oates et al. is silent about, the base having a groove and a guide rib, and the bottom end of the outer wall includes a protrusion configured to insert into the groove, and the guide rib surrounds a bottom end of the inner wall.
Graves teaches, the base (22) having a groove (48) and a guide rib (see rib forming threaded portions within ref. 18 in Fig. 2; col 6, In 56-61; Fig. 6 shows ref. 18 on the base 22), wherein the bottom end of the outer wall includes a protrusion (44) configured to insert into the groove (see Fig. 5 showing a corresponding groove ref. 48 adapted to receive each respective engagement shoulder ref. 44 in Fig. 4; col 5, In 1-3), and the guide rib surrounds a bottom end of the inner wall (see annotated Fig. 6 of Graves in 2/1/22 Non-Final Rejection showing ref. 18 and its threaded portions surrounding a bottom end of the inner wall). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dong as modified by Oates et al. to combine the teaching of Graves to include, the base having a groove and a guide rib, wherein the bottom end of the outer wall includes a protrusion configured to insert into the groove, and the guide rib surrounds a bottom end of the inner wall in order to mechanically engage each engagement shoulder 44 to be aligned with its corresponding groove 48 (see col.5 line 4-7 as taught by graves), and so that the reservoir cap 18 can be secured to the reservoir 14 (see col.3 line 53-54 as taught by Graves).
Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive. 
Applicant argued for claims 3 and 15: as depicted in FIG. 5 of GRAVES et al., the groove 48 is formed on an inner side wall of a base member 22 to receive a reservoir 14, and as depicted in FIG. 1A, the reservoir cap 18 is positioned on a lower opening 24 of the reservoir, such that the groove 38 and the reservoir cap 18 cannot be reasonably teach or suggest a groove and a guide rib of base," as recited in claims 3 and 15. For example, GRAVES et al. teaches reservoir 14 as having a single wall and not an inner and outer wall, such that threads of a reservoir cap 18 and groove 48 would contact a same surface. 
Furthermore, Applicant submits that one of reasonable skill in the relevant technical fields could not modify the design of DONG to include the reservoir cap 18 and the groove 48 of GRAVES et al. For example, DONG teaches a device to dispense water upwards through outlet 37 (see FIG. 1) and would not be modified to include the reservoir cap 18 of GRAVES et al. that is designed to dispense water downward to base member 22. Similarly, since DONG teaches a device to dispense water upwards, the device in DONG would not be modified to include the groove 48 of GRAVES et al. which is designed to position a bottom of reservoir 14 having the reservoir cap 18 at a correct height to allow a downward dispensing mechanism of reservoir cap 18 to correctly operate.
The Examiner respectfully disagrees. Fig. 6 of Graves shows portions of ref. 18 being on ref. 22 and thus is considered to be part of the base. Furthermore, the guide rib, guide groove, and protrusion are merely connecting members between the container and the base, not means for dispensing water in a certain direction. Therefore, the prior art meets the claim. 
Applicant argued for claims 11-12: Applicant submits that one of reasonable skill in the relevant technical fields could not modify the design of DONG to include rim portion 12 of ELLIS since, as previously described, the water tank 2 of DONG is designed to extend vertically upwards past the outer shell 11 to guide water and to define a bead 21 to receive water pallet 33 and filter layer 35, and modifying the device in DONG to include the rim portion 12 of ELLIS would defeat this intentional design feature.
The Examiner respectfully disagrees. Dong’s device may be modified to have a splash guard attached to the upper end of the container as taught by Ellis because splashing is a potential problem when an animal drinks and laps water from the liquid dispenser. Depending upon the dimensions of the splash guard, Dong’s water spray is not inhibited by such a structure attached to the upper end of the container or outer wall as shown in Fig. 4 of Dong (see arrows indicating path of water travel). Thus, the combination of references teaches a device that operates as intended.
Applicant’s arguments with respect to claim(s) 1-2, 4-10, 13-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643